Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 13-16 are added, and claims 1-16 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Non-Final Office Action mailed June 7, 2022. 

Response to Arguments
Applicant’s arguments, see pg. 8-9, filed September 7, 2022, with respect to the rejection(s) of claim 1 under 35 U.S.C. 103 (Lee in view of Zaslavsky) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Given the amendment to claims 1-6 and 8-12, reference to Zhang is being relied upon to teach the limitations of the claims more-consistently with the instant claim language, as shown below. Given the amendment to claim 7, reference to Pelissier is being relied upon to teach the limitation more-consistently with the instant claim language, as shown below. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1-10 are objected to because of the following informalities: claim language similar to “ultrasonic image generator that generates” should be “ultrasonic image generator configured to generate”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For independent claims 1, 11 and 12, the limitation “decides a display style related to normal image display or mirror image display of the camera image to be arranged in the display image in accordance with a usage when reading the display image” is indefinite. It is unclear if the “usage” of the ultrasound probe is used to determined the display style of the camera image, or if the user selects the display style of the camera image. For the purpose of advancing prosecution, the examiner assumes the broadest reasonable interpretation of the limitation. 
Claim 2 recites the limitation "the display image generator" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of advancing prosecution, the examiner assumes “the display image generator” is in reference to the first hardware processor of claim 1. 
Claims 2-10 and 15-16 are dependent of claim 1, claim 13 is dependent of claim 11, and claim 14 is dependent of claim 12, and are thereby also rejected under 112(b). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 10799210 B1, published October 13, 2020 with a priority date of August 29, 2018), hereinafter referred to as Zhang. 
Regarding claim 11, Zhang teaches a control method of an ultrasonic diagnostic apparatus comprising: 
generating an ultrasonic image of a subject based on a reception signal acquired from an ultrasonic probe (Fig. 2; see col. 7, lines 28-33 – “The transducers [of probe 50 of Fig. 5] generate ultrasonic receive signals in response to the echo return signals. The ultrasonic receive signals are transmitted to the computing device 42 [ultrasound image generator] for processing and generating ultrasonic images of a tooth or teeth below the gum line that can be displayed on the display 34.”); 
generating a display image (graphical user interface 200) including a camera image acquired from a camera that captures the subject and the ultrasonic image (see col. 10, lines 22-27 – “A second display area 210 (labeled “ultrasound image” in FIG. 13) can be provided for displaying the simultaneously acquired ultrasound image. The simultaneous acquired ultrasound image can be orthogonal to the optical [camera] image shown in the first display 206.”), and 
saving the display image in a storage (Fig. 13; see col. 10, lines 52-56 – “A user can save pairs of images (e.g., as single-frame snapshots and/or multiple-frame video clips) to the image storage display 222 as a pair of image thumbnails 224. Each pair of thumbnails 224 can consist of a camera image 224a and an ultrasound image 224b.”); and 
deciding a display style related to normal image display or mirror image display of the camera image to be arranged in the display image in accordance with a usage when reading the display image (Fig. 13; see col. 10, lines 36-45 - “The controls can further include a system orientation pane 214 (labelled “Camera Image Flip” in FIG. 13), which allows a user to manually adjust the orientation of the system. Generally, the arch segment selected using the segment selection pane 212 will automatically orient up/down and left/right directions for the display areas 206, 210, however, a user can use the system orientation pane 214 to manually override the automatic orientation if it does not match the user's desired orientation.”). 
Furthermore, regarding claim 13, Zhang further teaches adding an explanatory display image indicating a mode of the display style of the camera image to be arranged in the display image within the display image (Fig. 13, camera image flip 214 or info banner 220 (mode of display style) within graphical user interface 200 (display image)).

Regarding claim 12, Zhang teaches a non-transitory recording medium storing a computer readable control program of an ultrasonic diagnostic apparatus causing a computer to execute processing (see col. 12, lines 21-26 – “Any of the disclosed methods involving software, such as the methods for processing signals from an intraoral device and generating viewable images, can be implemented as computer-executable instructions or a computer program product stored on one or more computer-readable storage media and executed on a computing device…”) of: 
generating an ultrasonic image of a subject based on a reception signal acquired from an ultrasonic probe (Fig. 2; see col. 7, lines 28-33 – “The transducers [of probe 50 of Fig. 5] generate ultrasonic receive signals in response to the echo return signals. The ultrasonic receive signals are transmitted to the computing device 42 [ultrasound image generator] for processing and generating ultrasonic images of a tooth or teeth below the gum line that can be displayed on the display 34.”); 
processing of generating a display image (graphical user interface 200) including a camera image acquired from a camera that captures the subject and the ultrasonic image (see col. 10, lines 22-27 – “A second display area 210 (labeled “ultrasound image” in FIG. 13) can be provided for displaying the simultaneously acquired ultrasound image. The simultaneous acquired ultrasound image can be orthogonal to the optical [camera] image shown in the first display 206.”), and 
reproducibly saving the display image in a storage (Fig. 13; see col. 10, lines 52-56 – “A user can save pairs of images (e.g., as single-frame snapshots and/or multiple-frame video clips) to the image storage display 222 as a pair of image thumbnails 224. Each pair of thumbnails 224 can consist of a camera image 224a and an ultrasound image 224b.”); and 
processing of deciding a display style related to normal image display or mirror image display of the camera image to be arranged in the display image in accordance with a usage when reading the display image (Fig. 13; see col. 10, lines 36-45 - “The controls can further include a system orientation pane 214 (labelled “Camera Image Flip” in FIG. 13), which allows a user to manually adjust the orientation of the system. Generally, the arch segment selected using the segment selection pane 212 will automatically orient up/down and left/right directions for the display areas 206, 210, however, a user can use the system orientation pane 214 to manually override the automatic orientation if it does not match the user's desired orientation.”). 
Furthermore, regarding claim 14, Zhang further teaches adding an explanatory display image indicating a mode of the display style of the camera image to be arranged in the display image within the display image (Fig. 13, camera image flip 214 or info banner 220 (mode of display style) within graphical user interface 200 (display image)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-6, 8-10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Zaslavsky et al. (US 20200214682 A1, published July 9, 2020 with a priority date of January 6, 2020), hereinafter referred to as Zhang and Zaslavsky, respectively. 
Regarding claim 1, Zhang teaches an ultrasonic diagnostic apparatus comprising: 
an ultrasonic probe configured to transmit/receive ultrasonic waves (Fig. 6-7; see col. 6, lines 62-64 – “The ultrasonic array 74 [of probe 50 of Fig. 5] can include an array of ultrasonic transducers or elements that are configured to operate as transmitters and receivers.”); 
a camera that captures a subject (see col. 7, lines 63-65, col. 8, lines 1-3 – “Referring again to FIG. 6, the image sensors 80 can comprise sensors of the type used in digital cameras, such as CCD or CMOS sensors…the sensors 80 are used for generating optical images of the surfaces of a tooth or teeth above the gum line…”); 
an ultrasonic image generator that generates an ultrasonic image of the subject based on a reception signal acquired from the ultrasonic probe (Fig. 2; see col. 7, lines 28-33 – “The transducers [of probe 50 of Fig. 5] generate ultrasonic receive signals in response to the echo return signals. The ultrasonic receive signals are transmitted to the computing device 42 [ultrasound image generator] for processing and generating ultrasonic images of a tooth or teeth below the gum line that can be displayed on the display 34.”); 
generating a display image (graphical user interface 200) including both a camera image acquired from the camera and the ultrasonic image acquired from the ultrasonic image generator (see col. 10, lines 22-27 – “A second display area 210 (labeled “ultrasound image” in FIG. 13) can be provided for displaying the simultaneously acquired ultrasound image. The simultaneous acquired ultrasound image can be orthogonal to the optical [camera] image shown in the first display 206.”), and 
saves the display image in a storage (Fig. 13; see col. 10, lines 52-56 – “A user can save pairs of images (e.g., as single-frame snapshots and/or multiple-frame video clips) to the image storage display 222 as a pair of image thumbnails 224. Each pair of thumbnails 224 can consist of a camera image 224a and an ultrasound image 224b.”); and 
deciding a display style related to normal image display or mirror image display of the camera image to be arranged in the display image in accordance with a usage when reading the display image (Fig. 13; see col. 10, lines 36-45 - “The controls can further include a system orientation pane 214 (labelled “Camera Image Flip” in FIG. 13), which allows a user to manually adjust the orientation of the system. Generally, the arch segment selected using the segment selection pane 212 will automatically orient up/down and left/right directions for the display areas 206, 210, however, a user can use the system orientation pane 214 to manually override the automatic orientation if it does not match the user's desired orientation.”). 
Zhang inherently teaches at least one processor generating a display image including both a camera image and an ultrasound image and deciding a display style of the camera image to be arranged in the display image, but does not explicitly teach using one processor to generate a display image and using a different processor to decide a display style of the camera image.
Whereas, Zaslavsky, in the same field of endeavor, teaches 
a first processor generating a display image including both a camera image and an ultrasound image (Fig. 1-2, processor 110 of operator processing device 104; see para. 0052 – “The operator processing device 104 may be configured to process the ultrasound data received from the ultrasound device 102 to generate ultrasound images for display on the display screen 108. The processing may be performed by, for example, the processor 110…The camera 116 may be configured to detect light (e.g., visible light) to form an image or a video…The display screen 108, the input device 114, the camera 116, the speaker 106, and the sensor 118 may be communicatively coupled to the processor 110 and/or under the control of the processor 110.”); and 
a second processor deciding a display style of the camera image (Fig. 1-3, processor 126 of instructor processing device 122; see para. 0129 — “...the operator video 204 [camera image] as displayed in the operator GUI 200 may be flipped horizontally from the operator video 204 as displayed in the instructor GUI 300 When such flipping occurs, when the instructor processing device 122 receives selection of an instruction to move the ultrasound device 102 left (for example) from the perspective of the operator video 204 in the instructor GUI 300...”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor, as disclosed in Zhang, by having two different processors generating a display image and deciding the display style of the camera image, as disclosed in Zaslavsky. One of ordinary skill in the art would have been motivated to make this modification in order for the operating device and the instructor processing device to be remote from each other, as taught in Zaslavsky (see para. 0047).
Furthermore, regarding claim 2, Zhang further teaches wherein in response to a command from a controller (Fig. 1, user interface 18), the display image generator (Fig. 1, display device 16) changes a display style related to normal image display or mirror image display of the camera image to be arranged in the display image (Fig. 13; see col. 10, lines 36-45 - “The controls can further include a system orientation pane 214 (labelled “Camera Image Flip” in FIG. 13), which allows a user to manually adjust the orientation of the system. Generally, the arch segment selected using the segment selection pane 212 will automatically orient up/down and left/right directions for the display areas 206, 210, however, a user can use the system orientation pane 214 to manually override the automatic orientation if it does not match the user's desired orientation.”).
Furthermore, regarding claim 3, Zhang further teaches wherein in a case where the ultrasonic image is stored as moving image data, the first hardware processor stores the display image so that the camera image is displayed as a mirror image when a moving image is reproduced (Fig. 13; see col. 11, lines 26-30– “Video [moving images] and/or still images generated by the cameras and the ultrasonic transducers can be saved [stored] in the computing device for further processing.”; see col. 10, lines 36-45 - “The controls can further include a system orientation pane 214 (labelled “Camera Image Flip” in FIG. 13), which allows a user to manually adjust the orientation of the system.”). 
Furthermore, regarding claim 4, Zhang further teaches wherein Page 3 of 10Application No.: 17/331729 Reply to Office action of: June 7, 2022 the first hardware processor stores the ultrasonic image as the moving image data in a case of receiving an operation for saving the display image from a user when an operation mode of the ultrasonic diagnostic apparatus is a live mode (Fig. 13; see col. 9, lines 44-46 – “At the same time, ultrasound image(s) of the tooth below the gum line and surrounding tissue can also be provided in real-time.”; see col. 11, lines 26-30– “Video [moving images] and/or still images generated by the cameras and the ultrasonic transducers can be saved [stored] in the computing device for further processing.”). 
Furthermore, regarding claim 5, Zhang further teaches wherein in a case where the ultrasonic image is store as still image data, the first hardware processor stores the display image so that the camera image is displayed as a normal image when a still image is reproduced (Fig. 13; see col. 11, lines 26-30 – “Video and/or still images generated by the cameras and the ultrasonic transducers can be saved [stored] in the computing device for further processing.”; see col. 10, lines 36-45 - “The controls can further include a system orientation pane 214 (labelled “Camera Image Flip” in FIG. 13), which allows a user to manually adjust the orientation of the system.”).
Furthermore, regarding claim 6, Zhang further teaches wherein the first hardware processor stores the ultrasonic image as the still image data in a case of receiving an operation for saving the display image from a user when an operation mode of the ultrasonic diagnostic apparatus is a freeze mode (Fig. 13; see col. 10, lines 52-55 – “A user can save pairs of images (e.g., as single-frame snapshots [under freeze mode] and/or multiple-frame video clips [under live mode]) to the image storage display 222 as a pair of image thumbnails 224.”; see col. 11, lines 26-30 – Video and/or still images generated by the cameras and the ultrasonic transducers can be saved in the computing device for further processing.”).  
Furthermore, regarding claim 8, Zhang further teaches wherein the first hardware processor saves the ultrasonic image as the still image data (Fig. 13; see col. 10, lines 52-56 – “A user can save pairs of images [display image] (e.g., as single-frame snapshots and/or multiple-frame video clips) to the image storage display 222 as a pair of image thumbnails 224. Each pair of thumbnails 224 can consist of a camera image 224a and an ultrasound image 224b.”), and 
Zaslavsky further teaches where a user performs an input operation for setting a body mark on the camera image (Fig. 34, body mark (drawing 3196) on camera image (operator video 204); see para. 0141 – “The drawing 3196 and the icon 3198 are on the operator video 204…”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the camera image, as disclosed in Zhang, by annotating the camera image, as disclosed in Zaslavsky. One of ordinary skill in the art would have been motivated to make this modification in order to instruct the operator to move the ultrasound probe to the location of the subject highlighted by the annotation in the camera image, as taught in Zaslavsky (see para. 0142). 
Furthermore, regarding claim 9, Zhang further teaches wherein the display style of the camera image to be arranged in the display image is settable by a user in advance in association with a usage when reading the display image (Fig. 13; see col. 10, lines 36-45 - “The controls can further include a system orientation pane 214 (labelled “Camera Image Flip” in FIG. 13), which allows a user to manually adjust the orientation of the system. Generally, the arch segment selected using the segment selection pane 212 will automatically orient up/down and left/right directions for the display areas 206, 210, however, a user can use the system orientation pane 214 to manually override the automatic orientation if it does not match the user's desired orientation.”)
Furthermore, regarding claim 10, Zhang further teaches wherein the first hardware processor saves the display image in the storage in a state where an explanatory display image indicating a mode of the display style of the camera image to be arranged in the display image is added within the display image (Fig. 13, camera image flip 214 or info banner 220 (mode of display style) within graphical user interface 200 (display image)). 
Furthermore, regarding claim 15, Zhang further teaches wherein the first hardware processor adds a probe mark in the camera image to identify a position of the ultrasonic probe in the camera image (see – “…the imaging page 204 can include a first display area 206 (labeled “camera image” in FIG. 13) provided for displaying an optical image. The first display area 206 can include a dashed line 208 or other type of indicia [probe mark] that indicates, for example, the location of the image plane of a simultaneously acquired ultrasound image.”). 
Furthermore, regarding claim 16, Zhang further teaches wherein the first hardware processor adds text annotation in the display image (Fig. 13, text annotation (info banner 220) on display image (graphical user interface 200)). 

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Zaslavsky, as applied to claim 5 above, and in further view of Pelissier et al. (US 20120179039 A1, published July 12, 2012), hereinafter referred to as Pelissier. 
Regarding claim 7, Zhang in view of Zaslavsky teaches all of the elements disclosed in claim 5 above, and
Zaslavsky further teaches where a user performs an input operation of annotation on the ultrasonic image (Fig. 34, annotation (drawing 3199) on ultrasound image 202; see para. 0141 – “The drawing 3196 and the icon 3198 are on the operator video 204 and the drawing 3199 is the one the ultrasound image 202.”).
Zhang in view of Zaslavsky teaches the user annotating the ultrasound image, but does not explicitly teach wherein the first hardware processor saves the ultrasonic image as the still image data in a case where a user performs an input operation of annotation.
Whereas, Pelissier, in the same field of endeavor, teaches saving an annotated ultrasonic image as a still image (Fig.  4, “Store [save] video data stream” 99 that contains combined “Generate[d] display element signal” 94 (annotation) and “Generate[d] ultrasound image video signal” (ultrasound image); Fig. 2; see para. 0113 – “Variations on the example embodiments disclosed herein are within the scope of the invention, including without limitation…Methods may comprise obtaining high quality still images (e.g., ultrasound images, subject images, etc.) and storing them in memory (e.g., in a container file with video data).”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the annotated ultrasound image, as disclosed in Zhang in view of Zaslavsky, by saving the annotated ultrasound image, as disclosed in Pelissier. One of ordinary skill in the art would have been motivated to make this modification in order for the user to later review the annotated ultrasound image at the user’s command, as taught in Pelissier (see para. 0041).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Toji (US 20150164479 A1, published June 18, 2015) discloses simultaneously displaying the camera images and the ultrasound images in real time. 
Pelissier et al. (US 20200268344 A1, published August 27, 2020 with a priority date of May 11, 2020) discloses an ultrasound image captured by a probe and a video stream captured by a camera displayed simultaneously on display, and drops a marker onto patient video stream to indicate the desired location of the probe. 
Gafner et al. (US 20200060658 A1, published February 27, 2020) discloses an augmented reality display that may include video captured by a camera that depicts the ultrasound imaging device and a fiducial marker on the ultrasound imaging device. 
Miyachi (US 20200214680 A1, published July 9, 2020 with a priority date of March 23, 2020) discloses simultaneously displaying the ultrasound image and camera image, and saving the images to storage. 
Tawara (JP 2006000400 A, published January 5, 2006) discloses simultaneously displaying the ultrasound image and the camera image, with the camera image showing the state of the ultrasound probe on the subject. 
Kaneo (JP 2007282792 A, published November 1, 2007) discloses simultaneously displaying the ultrasound image, the camera image, and a probe position information sheet. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793